Nebraska Advance Sheets
808	285 NEBRASKA REPORTS



                 Duane E. Fisher, appellee, v. PayFlex
                     Systems USA, Inc., appellant.
                 Jason R. Norton, appellee, v. PayFlex
                     Systems USA, Inc., appellant.
                                    ___ N.W.2d ___

                   Filed May 3, 2013.     Nos. S-12-503, S-12-504.

 1.	 Courts: Appeal and Error. An appellate court reviews a county court’s judg-
     ment for errors appearing on the record.
 2.	 Judgments: Appeal and Error. When reviewing a judgment for errors appear-
     ing on the record, the inquiry is whether the decision conforms to the law,
     is supported by competent evidence, and is neither arbitrary, capricious, nor
     unreasonable.
 3.	 Summary Judgment: Appeal and Error. In reviewing a summary judgment, an
     appellate court views the evidence in the light most favorable to the party against
     whom the judgment is granted and gives that party the benefit of all reasonable
     inferences deducible from the evidence.
 4.	 Judgments: Appeal and Error. An appellate court independently reviews ques-
     tions of law decided by a lower court.
 5.	 Statutes. Statutory interpretation presents a question of law.
 6.	 Statutes: Appeal and Error. Absent a statutory indication to the contrary, an
     appellate court gives words in a statute their ordinary meaning.
 7.	 Statutes: Legislature: Intent: Appeal and Error. An appellate court will not
     look beyond a statute to determine the legislative intent when the words are plain,
     direct, or unambiguous.
 8.	 Employer and Employee: Words and Phrases. A “vacation” from work is ordi-
     narily understood to mean a paid leave of absence granted to an employee for rest
     and relaxation.
 9.	 Employer and Employee: Wages. Paid vacation leave is not conditioned upon
     anything other than the employee’s rendering services for the employer. And an
     employee may use his or her earned vacation leave for any personal reason with-
     out conditions, including for an illness or disability.
10.	 Wages: Words and Phrases. Paid sick leave is ordinarily understood to mean an
     employee’s paid absence from work for illness or disability.
11.	 Employer and Employee: Wages. Under Neb. Rev. Stat. § 48-1229 (Reissue
     2010), upon an employee’s separation of employment, an employer may withhold
     payment for unused sick leave, but not unused vacation leave.
12.	 Employer and Employee: Employment Contracts: Wages: Appeal and Error.
     Under Neb. Rev. Stat. § 48-1229 (Reissue 2010), an appellate court will consider
     a payment a wage subject to the Wage Payment and Collection Act if (1) it is
     compensation for labor or services, (2) it was previously agreed to, and (3) all the
     conditions stipulated have been met.
13.	 Statutes: Legislature: Intent. In discerning the meaning of a statute, a court
     must determine and give effect to the purpose and intent of the Legislature
     as ascertained from the entire language of the statute considered in its plain,
                          Nebraska Advance Sheets
	                        FISHER v. PAYFLEX SYSTEMS USA	809
	                               Cite as 285 Neb. 808

       ordinary, and popular sense, as it is the court’s duty to discover, if possible, the
       Legislature’s intent from the language of the statute itself.
14.	   Statutes: Intent. In construing a statute, a court looks to the statutory objective
       to be accomplished, the evils and mischiefs sought to be remedied, and the pur-
       pose to be served. A court must then reasonably or liberally construe the statute
       to achieve the statute’s purpose, rather than construing it in a manner that defeats
       the statutory purpose.
15.	   Statutes: Appeal and Error. An appellate court does not consider a statute’s
       clauses and phrases as detached and isolated expressions. Instead, the whole
       and every part of the statute must be considered in fixing the meaning of any of
       its parts.
16.	   ____: ____. An appellate court attempts to give effect to all parts of a statute and
       to avoid rejecting a word, clause, or sentence as superfluous or meaningless.
17.	   Statutes: Legislature: Intent. The fundamental objective of statutory interpreta-
       tion is to ascertain and carry out the Legislature’s intent.
18.	   Statutes: Legislature: Intent: Appeal and Error. An appellate court will reject
       a statutory interpretation that is contrary to a clear legislative intent.
19.	   ____: ____: ____: ____. An appellate court can examine an act’s legislative his-
       tory if a statute is ambiguous or requires interpretation.
20.	   Statutes. A statute is ambiguous if it is susceptible of more than one reason-
       able interpretation, meaning that a court could reasonably interpret the statute
       either way.
21.	   Employer and Employee: Wages. Under Neb. Rev. Stat. § 48-1229 (Reissue
       2010), an employee’s earned “paid time off” hours that the employee has an
       absolute right to take for any purpose must be treated as earned vacation leave.
22.	   Attorney Fees: Appeal and Error. An appellate court reviews a court’s award
       of attorney fees under Neb. Rev. Stat. § 48-1231 (Reissue 2010) for abuse
       of discretion.
23.	   Judges: Words and Phrases. A judicial abuse of discretion exists when the
       reasons or rulings of a trial judge are clearly untenable, unfairly depriving
       a litigant of a substantial right and denying just results in matters submitted
       for disposition.
24.	   Attorney Fees. To determine proper and reasonable attorney fees, a court must
       consider several factors: the nature of the litigation, the time and labor required,
       the novelty and difficulty of the questions raised, the skill required to properly
       conduct the case, the responsibility assumed, the care and diligence exhibited, the
       result of the suit, the character and standing of the attorney, and the customary
       charges of the bar for similar services.

   Appeals from the District Court for Douglas County,
Kimberly Miller Pankonin, Judge, on appeal thereto from
the County Court for Douglas County, Marcena M. Hendrix,
Judge. Judgments of District Court affirmed.
  A. Stevenson Bogue and Ruth A. Horvatich, of McGrath,
North, Mullin & Kratz, P.C., L.L.O., for appellant.
    Nebraska Advance Sheets
810	285 NEBRASKA REPORTS



      Richard A. Drews, of Taylor, Peters & Drews, for appellees.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Cassel, JJ.

      Connolly, J.
                         SUMMARY
   PayFlex Systems USA, Inc. (PayFlex), appeals from the
district court’s judgments in these consolidated appeals from
the county court. The district court affirmed the county court’s
summary judgment that required PayFlex to pay earned but
unused “paid time off” (PTO) hours to the appellees, Duane
E. Fisher and Jason R. Norton. The issue is whether Neb.
Rev. Stat. § 48-1229 (Reissue 2010) of the Wage Payment
and Collection Act (Wage Payment Act)1 entitles an employee,
upon separation of employment, to collect earned but unused
PTO hours despite a provision in an employee manual that the
employer will not pay them.
   We affirm. Regardless of the label that PayFlex attached
to its PTO hours, they were indistinguishable from earned
vacation time under § 48-1229. Like earned vacation time,
the appellees had an unconditional right to use their earned
PTO hours for any purpose. Because the Wage Payment Act
requires an employer to pay earned but unused vacation leave
to an employee upon separation of employment, the district
court correctly affirmed the county court’s summary judg-
ment that ordered PayFlex to pay the appellees their unused
PTO benefits.

                      BACKGROUND
   Fisher and Norton both separated from their employ-
ment with PayFlex in July 2010. Fisher’s hourly wage was
$43.7019, and his PTO balance was 146.64 hours. Norton’s
hourly wage $32.1678, and his PTO balance was 120.14 hours.
PayFlex had not agreed to pay the appellees their unused
PTO hours and denied the appellees’ demand for payment of
these hours. PayFlex’s employee manual set out its PTO rules

 1	
      See Neb. Rev. Stat. §§ 48-1228 to 48-1232 (Reissue 2010).
                  Nebraska Advance Sheets
	                FISHER v. PAYFLEX SYSTEMS USA	811
	                       Cite as 285 Neb. 808

and provided that PayFlex would not pay their employees for
unused PTO hours:
        PayFlex has provided Paid Time Off (PTO) as one of
     the many ways in which to show appreciation for loyalty
     and continued service. PTO is available for regular, full-
     time employees and may be used for absences due to ill-
     ness, vacation or personal concerns.
        PTO will accrue in each pay period of continuous
     employment; however, employees are not eligible to use
     any accrued PTO until the completion of 90 days of full
     time employment.
        ....
        PTO may not be taken before it is earned.
        Employees are encouraged to take their [PTO] as an
     opportunity for rest, relaxation and other personal time. In
     the event that an employee does not utilize all of the PTO
     during the anniversary year, carryover is allowed into the
     next anniversary year with a maximum of twenty-five
     (25) days (200 hours).
        All PTO leave must be approved by the department
     manager or supervisor. PTO requests for one (1) week or
     more shall be scheduled with approval of the department
     manager or supervisor at least fifteen (15) days before the
     time taken.
        PTO will NOT be paid out upon separation of employ-
     ment. If any unused, accumulated PTO is taken prior to
     the separation date, an employee must work three (3)
     consecutive regularly, scheduled days immediately fol-
     lowing the PTO days, in order to be paid for those PTO
     days used.
(Emphasis in original.)
  A chart in the employee manual sets out the number of PTO
hours that employees would earn per pay period and per year,
depending upon their years of employment. For example, a
1-year employee would earn 120 PTO hours (15 days) per year,
while employees who had worked for PayFlex 9 or more years
would earn 200 PTO hours (25 days) per year.
  The payroll manager stated that in her 11 years of employ-
ment, PayFlex had never provided separate vacation leave and
    Nebraska Advance Sheets
812	285 NEBRASKA REPORTS



sick leave benefits. The vice president of human resources
testified that employees, if they wished, could use all of their
accrued PTO hours for vacation time. As employees used their
PTO hours, PayFlex listed their paid-out hours as part of the
employee’s total earnings on their paycheck. PayFlex also pro-
vided up to 3 days of funeral leave for employees, which it did
not deduct from their PTO hours.
   After the county court consolidated these cases, both sides
moved for summary judgment. The issue was whether a
2007 amendment to § 48-1229 permitted PayFlex to refuse
to pay unused PTO benefits to separating employees even
though the statute required it to pay unused vacation leave.
PayFlex argued that PTO hours were a hybrid benefit that did
not constitute vacation leave. The county court rejected that
argument and sustained the appellees’ motions for summary
judgment. It concluded that accepting PayFlex’s argument
would allow it to deprive the appellees of an earned vacation
benefit, contrary to the Legislature’s intention in the Wage
Payment Act. It later sustained the appellees’ motion for
attorney fees.
   PayFlex appealed to the district court, which agreed with
the appellees. It concluded that because PayFlex’s hybrid ben-
efit plan had created an ambiguity under the statute, the issue
should be decided in favor of employees unless and until the
Legislature changed the statute. In its judgment on appeal, the
court stated that PayFlex’s PTO plan,
      by its own definition, includes vacation leave. There is
      nothing in [PayFlex’s] PTO program that designates or
      apportions its PTO to reflect a separate determination
      of earned vacation leave, and [PayFlex] admits that an
      employee could use all of his or her earned PTO for vaca-
      tion leave. The Court therefore finds that all of the earned
      PTO credited to [the appellees] at the time of their separa-
      tion from employment with [PayFlex] should be paid to
      the [appellees].
   The court affirmed the county court’s award of attorney
fees and awarded the appellees additional attorney fees on
appeal.
                       Nebraska Advance Sheets
	                     FISHER v. PAYFLEX SYSTEMS USA	813
	                            Cite as 285 Neb. 808

                 ASSIGNMENTS OF ERROR
   PayFlex assigns, restated and condensed, that the district
court erred in (1) affirming the county court’s summary judg-
ment order, which determined that PayFlex’s refusal to pay
the appellees’ unpaid PTO hours deprived them of an earned
benefit that they were entitled to collect under § 48-1229(4);
and (2) concluding that § 48-1229(4) did not permit PayFlex
to refuse payment of accrued PTO hours because PTO is not
earned but unused vacation; and (3) affirming the county
court’s awards of attorney fees and awarding them additional
attorney fees.
                    STANDARD OF REVIEW
   [1-5] We review a county court’s judgment for errors appear-
ing on the record.2 When reviewing a judgment for errors
appearing on the record, the inquiry is whether the decision
conforms to the law, is supported by competent evidence, and
is neither arbitrary, capricious, nor unreasonable.3 In reviewing
a summary judgment, we view the evidence in the light most
favorable to the party against whom the judgment is granted
and give that party the benefit of all reasonable inferences
deducible from the evidence.4 But we independently review
questions of law decided by a lower court.5 Statutory interpre-
tation presents a question of law.6
                           ANALYSIS
   Both parties agree that the plain language of § 48-1229(4)
requires employers to pay earned but unused vacation leave to
a separating employee. But they disagree whether PTO hours
constitute vacation leave.
   Section 48-1230(3)(a) requires employers to pay unpaid
wages to an employee upon the employee’s separation of

 2	
      See Schinnerer v. Nebraska Diamond Sales Co., 278 Neb. 194, 769
N.W.2d 350 (2009).
 3	
      Id.
 4	
      See Green v. Box Butte General Hosp., 284 Neb. 243, 818 N.W.2d 589
      (2012).
 5	
      Molczyk v. Molczyk, ante p. 96, 825 N.W.2d 435 (2013).
 6	
      Id.
    Nebraska Advance Sheets
814	285 NEBRASKA REPORTS



employment: “Whenever an employer, other than a politi-
cal subdivision, separates an employee from the payroll, the
unpaid wages shall become due on the next regular payday
or within two weeks of the date of termination, whichever
is sooner[.]”
   Section 48-1229(4) defines “wages” to include fringe ben-
efits: “Wages means compensation for labor or services ren-
dered by an employee, including fringe benefits, when previ-
ously agreed to and conditions stipulated have been met by
the employee, whether the amount is determined on a time,
task, fee, commission, or other basis.” And § 48-1229(3)
defines “fringe benefits” to include “sick and vacation leave
plans, disability income protection plans, retirement, pension,
or profit-sharing plans, health and accident benefit plans,
and any other employee benefit plans of benefit programs
regardless of whether the employee participates in such plans
or programs.”
   In 2007, however, the Legislature amended the definition
of wages under § 48-1229(4) to include a limitation that is at
issue here:
      Paid leave, other than earned but unused vacation leave,
      provided as a fringe benefit by the employer shall not
      be included in the wages due and payable at the time
      of separation, unless the employer and the employee or
      the employer and the collective-bargaining representative
      have specifically agreed otherwise.7
   PayFlex contends that under the plain language of the
amended § 48-1229(4), unused PTO hours are not unused
vacation leave that must be paid to an employee upon sepa-
ration of employment. It also argues that the county court’s
determination is contrary to the legislative history of the 2007
amendment.
   The appellees contend that because an employee can use
earned PTO hours the same as earned vacation hours, PTO
hours are an earned benefit—not a contingent benefit—which
an employer must treat as wages. They argue that the label
cannot control whether an employer has a duty to pay unused

 7	
      See 2007 Neb. Laws, L.B. 255.
                        Nebraska Advance Sheets
	                      FISHER v. PAYFLEX SYSTEMS USA	815
	                             Cite as 285 Neb. 808

vacation leave. And they argue that if we conclude PTO hours
are not vacation leave, employers can circumvent their statu-
tory duty to pay unused vacation leave by combining sick leave
with vacation leave. Finally, they argue that the legislative his-
tory confirms that their position is correct.
   [6,7] Absent a statutory indication to the contrary, we give
words in a statute their ordinary meaning.8 We will not look
beyond a statute to determine the legislative intent when the
words are plain, direct, or unambiguous.9 So we first consider
the plain language of the statute.
   [8,9] Section 48-1229(4) does not define the term “vacation
leave” as distinguished from other types of “paid leave.” But a
“vacation” from work is ordinarily understood to mean a paid
leave of absence granted to an employee for rest and relax-
ation.10 In distinguishing “vacation pay” from “compensatory
time,” we have said that vacation pay is generally regarded
as “additional wages for services performed. It is not in the
nature of compensation for the calendar days it covers—it is
more like a contracted-for bonus for a whole year’s work.”11
Paid vacation leave is not conditioned upon an event, such as
a holiday, an illness, or a funeral: “[I]t is not conditioned upon
anything other than the employee’s rendering services for the
employer.”12 Instead, an employee may use his or her earned
vacation leave for any personal reason without conditions,
including for an illness or disability.13
   [10,11] In contrast to vacation leave, paid sick leave is
ordinarily understood to mean an employee’s paid absence

 8	
      Brook Valley Ltd. Part. v. Mutual of Omaha Bank, ante p. 157, 825
N.W.2d 779 (2013).
 9	
      Moyera v. Quality Pork Internat., 284 Neb. 963, 825 N.W.2d 409 (2013).
10	
      See Webster’s Third New International Dictionary of the English Language,
      Unabridged 2527 (1981).
11	
      Wadkins v. Lecuona, 274 Neb. 352, 359, 740 N.W.2d 34, 41 (2007)
      (emphasis omitted).
12	
      Paton v. Advanced Micro Devices, Inc., 197 Cal. App. 4th 1505, 1519, 129
Cal. Rptr. 3d 784, 791 (2011).
13	
      See id. See, also, Sloan v. Jasper County Com. Unit School, 167 Ill. App.
3d 867, 522 N.E.2d 334, 118 Ill. Dec. 879 (1988).
    Nebraska Advance Sheets
816	285 NEBRASKA REPORTS



from work for illness or disability.14 We have held that under
both the pre-2007 version of § 48-1229(4) and the amended
version, upon an employee’s separation of employment, an
employer may withhold payment for unused sick leave, but
not unused vacation leave. We explained that these leaves are
treated differently because an employer has the right to provide
sick leave that an employee can use only for illness or injury
while employed.15
   In short, the distinction between paid vacation leave and
paid sick leave is that sick leave is contingent upon an occur-
rence and vacation leave is not. With both vacation and
PayFlex’s PTO hours, an employee earns the leave and has
an absolute right to take this time off for any purpose, subject
to the employer’s approval of the timing. So the definition of
vacation leave is indistinguishable from PayFlex’s definition
of its PTO benefit. For this reason, legal commentators advise
employers subject to similar statutes to maintain separate
accounts for employees’ accrued vacation leave and sick leave,
or to pay employees their unused PTO hours upon separation
if they combine vacation leave and sick leave into a single
PTO policy.16 Moreover, in determining whether an employer
has a duty to pay PTO hours upon separation of employ-
ment, courts have used the terms vacation and “paid time off”
interchangeably.17

14	
      See Webster’s, supra note 10 at 2111.
15	
      Loves v. World Ins. Co., 277 Neb. 359, 773 N.W.2d 348 (2009)
      (supplemental opinion).
16	
      See, Mark D. Hansen, Labor and Employment Law, in Ill. Constr. Law
      Manual, ch. 15, § 15.32 (Ill. Prac. Ser. No. 24, 2012-13); Tamsin R.
      Kaplan, Employment Agreements, in Advising a Massachusetts Business,
      ch. 4, 4-1 (Mass. Continuing Legal Educ., 2011); Cathleen S. Yonahara,
      When Is Paid Time Off the Same as Vacation? in Paid Time Off, 21 No.
      10 Cal. Emp. L. Letter 4 (M. Lee Smith Publishers, LLC, 2011). See,
      also, Jerry L. Pigsley, Neb. State Bar Assn., Payment of Vacation and
      Other Benefits Upon Termination: The State of Affairs After Roseland and
      L.B. 255, (Neb. Continuing Legal Educ., 2007).
17	
      See, e.g., Lee v. Fresenius Medical Care, Inc., 741 N.W.2d 117 (Minn.
      2007); Sexton v. Oak Ridge Treatment Ctr., 167 Ohio App. 3d 593, 856
N.E.2d 280 (2006). See, also, Paton, supra note 12.
                       Nebraska Advance Sheets
	                     FISHER v. PAYFLEX SYSTEMS USA	817
	                            Cite as 285 Neb. 808

   [12] Under § 48-1229, we will consider a payment a wage
subject to the Wage Payment Act if (1) it is compensation for
labor or services, (2) it was previously agreed to, and (3) all the
conditions stipulated have been met.18 It is true that PayFlex
required its employees to use PTO hours for absences because
of illness. But this requirement is not dispositive. An employee
with vacation leave and no sick leave could also use his or
her vacation time for an illness. Like vacation, the appellees
earned their PTO hours. And like vacation, the only stipulated
condition for their accrual of PTO hours was the rendering of
their services. This condition was unquestionably satisfied.
The appellees had an absolute right to take this time off for
any purpose they wished. Thus, under the plain meaning of the
statute’s terms, the appellees’ PTO hours constituted earned
vacation leave.
   [13,14] PayFlex’s argument that it is not required to pay
earned but unused PTO hours is also inconsistent with statu-
tory construction principles. In discerning the meaning of a
statute, a court must determine and give effect to the purpose
and intent of the Legislature as ascertained from the entire
language of the statute considered in its plain, ordinary, and
popular sense, as it is the court’s duty to discover, if possible,
the Legislature’s intent from the language of the statute itself.19
In construing a statute, we look to the statutory objective to be
accomplished, the evils and mischiefs sought to be remedied,
and the purpose to be served. A court must then reasonably or
liberally construe the statute to achieve the statute’s purpose,
rather than construing it in a manner that defeats the statu-
tory purpose.20
   [15,16] We do not consider a statute’s clauses and phrases
“‘as detached and isolated expressions.’”21 Instead, “‘the whole
and every part of the statute must be considered in fixing the

18	
      Loves, supra note 15.
19	
      Jacob v. Schlichtman, 261 Neb. 169, 622 N.W.2d 852 (2001).
20	
      Blakely v. Lancaster County, 284 Neb. 659, 825 N.W.2d 149 (2012).
21	
      Sommerville v. Board of County Commissioners, 116 Neb. 282, 285, 216
N.W. 815, 816 (1927) (quoting Henry Campbell Black, Handbook on the
      Construction and Interpretation of the Laws § 99 (2d ed. 1911)).
    Nebraska Advance Sheets
818	285 NEBRASKA REPORTS



meaning of any of its parts.’”22 We attempt to give effect to
all parts of a statute and to avoid rejecting a word, clause, or
sentence as superfluous or meaningless.23
   [17,18] The fundamental objective of statutory interpretation
is to ascertain and carry out the Legislature’s intent.24 And we
will reject a statutory interpretation that is contrary to a clear
legislative intent.25
   Applying these principles, the Legislature’s clear intent in
the 2007 amendment was to clarify that employers were not
required to pay separating employees any unused paid leave
except vacation leave. PayFlex does not dispute that even after
the 2007 amendment, it was required to pay unused vacation.
Yet, accepting its “hybrid benefit” argument would allow any
employer to circumvent this requirement by claiming that its
combined leave policy was not vacation leave.
   We reject this interpretation. If the Legislature had intended
to permit employers to avoid the payment of earned vacation
leave, it would have done this directly instead of requiring
them to do an end run around the statute by combining earned
vacation leave with another type of paid leave. That is, it
would have simply stated that employers were not required to
pay any earned but unused leave upon separation of employ-
ment unless the parties have agreed otherwise. Instead, it man-
dated that employers must pay vacation leave. So interpreting
“[p]aid leave, other than earned but unused vacation leave”
to include vacation leave if the employer has combined vaca-
tion with another type of paid leave would obviously defeat
a clear legislative intent. Because PayFlex’s interpretation
requires us to ignore a statutory mandate, it is not a reasonable

22	
      Id. Accord Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467
      (2012).
23	
      See In re Interest of Zylena R. & Adrionna R., 284 Neb. 834, 825 N.W.2d
173 (2012).
24	
      See Blakely, supra note 20.
25	
      See, e.g., Project Extra Mile v. Nebraska Liquor Control Comm., 283 Neb.
379, 810 N.W.2d 149 (2012); Martensen v. Rejda Bros., 283 Neb. 279, 808
N.W.2d 855 (2012).
                        Nebraska Advance Sheets
	                      FISHER v. PAYFLEX SYSTEMS USA	819
	                             Cite as 285 Neb. 808

interpretation. The application of § 48-1229(4) cannot depend
upon the employer’s semantic choices.26
   [19,20] Finally, we reject PayFlex’s argument that the leg-
islative history shows the Legislature considered PTO hours
to be a paid leave other than vacation leave. We can examine
an act’s legislative history if a statute is ambiguous or requires
interpretation.27 But a statute is ambiguous if it is susceptible of
more than one reasonable interpretation, meaning that a court
could reasonably interpret the statute either way.28 Here, how-
ever, we need no extrinsic aid to determine the Legislature’s
clear intent that employers pay earned but unused vacation
leave. And we have rejected PayFlex’s statutory interpretation
argument as unreasonable.
   [21] To sum up, PayFlex had agreed to provide PTO hours
as compensation for labor or services, and the appellees had
met the conditions for receiving this compensation. Because
the appellees had an absolute right to take this time off for any
purpose they wished, under § 48-1229, their earned but unused
PTO hours must be treated the same as earned but unused
vacation hours. The district court did not err in affirming the
county court’s summary judgments for the appellees.
   PayFlex next contends that the district court erred in affirm-
ing the county court’s awards of attorney fees and in awarding
additional attorney fees. It acknowledges that § 48-1231 autho-
rizes a court to award attorney fees, but it contends that there
were no factors present that warranted an award in excess of
the statutory minimum. The appellees contend that § 48-1231
does not set a limit on attorney fees and that the evidence sup-
ported the county court’s awards.
   Under § 48-1231, “[a]n employee having a claim for wages
which are not paid within thirty days of the regular payday
designated or agreed upon may institute suit for such unpaid
wages in the proper court.” If the employee has an attorney and
secures a judgment, the employee “shall be entitled to recover

26	
      See Paton, supra note 12.
27	
      In re Interest of Erick M., 284 Neb. 340, 820 N.W.2d 639 (2012).
28	
      See, id.; State v. Halverstadt, 282 Neb. 736, 809 N.W.2d 480 (2011).
    Nebraska Advance Sheets
820	285 NEBRASKA REPORTS



. . . all costs of such suit and . . . an amount for attorney’s fees
assessed by the court, which fees shall not be less than twenty-
five percent of the unpaid wages.”29 If an appeal is taken and
the employee recovers a judgment, the appellate court shall tax
as costs an additional award of attorney fees not less than 25
percent of the unpaid wages.30
    The county court awarded Fisher $6,408.45 in unpaid wages
and awarded Norton $3,864.64 in unpaid wages. Twenty-five
percent of the combined judgments equaled $2,568.27. At the
hearing on the appellees’ motions for attorney fees, the court
received their attorney’s affidavits in support of the motions.
The attorney stated that he had spent a total of 54 hours to
research and prosecute both cases. He asked the court to appor-
tion his time as 27 hours in each case. He stated that his normal
hourly rate was $150 per hour. The court received no other
evidence. The county court awarded each appellee $4,050 for
attorney fees. On appeal, the district court awarded each appel-
lee additional fees of $2,100.
    [22-24] We review a court’s award of attorney fees under
§ 48-1231 for abuse of discretion.31 A judicial abuse of dis-
cretion exists when the reasons or rulings of a trial judge are
clearly untenable, unfairly depriving a litigant of a substantial
right and denying just results in matters submitted for disposi-
tion.32 To determine proper and reasonable fees, a court must
consider several factors: the nature of the litigation, the time
and labor required, the novelty and difficulty of the questions
raised, the skill required to properly conduct the case, the
responsibility assumed, the care and diligence exhibited, the
result of the suit, the character and standing of the attorney, and
the customary charges of the bar for similar services.33

29	
      § 48-1231 (emphasis supplied).
30	
      See id.
31	
      See, Schinnerer, supra note 2; Roseland v. Strategic Staff Mgmt., 272 Neb.
434, 722 N.W.2d 499 (2006).
32	
      Prime Home Care v. Pathways to Compassion, 283 Neb. 77, 809 N.W.2d
751 (2012).
33	
      Id.
                       Nebraska Advance Sheets
	                     FISHER v. PAYFLEX SYSTEMS USA	821
	                            Cite as 285 Neb. 808

   PayFlex did not contest any of the above factors. On appeal,
it does not argue that the awards are unsupported by these
factors. Instead, its argument rests on two decisions that it
interprets to show that an employer’s unreasonable conduct or
willful violations must be present to support a court’s award
of attorney fees in an amount greater than the statutory mini-
mum. We disagree.
   PayFlex first relies on Roseland v. Strategic Staff Mgmt.34
There, the district court awarded the plaintiff attorney fees
equal to 25 percent of the unpaid wages. On appeal, the
employees argued that the court’s award of the statutory mini-
mum was erroneous. They argued only that the employer’s
policy of not paying unused vacation was a clear violation of
the Wage Payment Act. We concluded that the court did not
abuse its discretion. But we did not conclude that the award
was correct because the employer’s position was reasonable.
   In Moore v. Eggers Consulting Co.,35 the employer appealed
from the district court’s judgment. The court awarded the
employee attorney fees equal to the statutory minimum, and
the employee did not cross-appeal. We affirmed the award,
but we assessed a higher percentage of the unpaid wages (331⁄3
percent) for attorney fees on appeal. We concluded that the
higher assessment was warranted because of the employer’s
near-meritless employment practices and its multiple counter-
claims which the employee was required to defend.
   Roseland and Moore show that a court has discretion
to award attorney fees higher than the statutory minimum
because the employer raised unreasonable defenses or vexa-
tious counterclaims. They do not show that these factors must
be present before a court can award more than the statu-
tory minimum.
   Our more recent decision in Schinnerer v. Nebraska
Diamond Sales Co.36 refutes PayFlex’s argument. There,
the county court’s award of attorney fees well exceeded the

34	
      See Roseland, supra note 31.
35	
      Moore v. Eggers Consulting Co., 252 Neb. 396, 562 N.W.2d 534 (1997).
36	
      Schinnerer, supra note 2.
    Nebraska Advance Sheets
822	285 NEBRASKA REPORTS



statutory minimum, and the district court’s award of fees on
appeal also exceeded the statutory minimum. We rejected
the employer’s claim that the fees were excessive without
considering whether the employer’s position was reasonable
or whether it had raised multiple counterclaims unrelated to
the Wage Payment Act. Instead, we focused on the abuse of
discretion factors for attorney fees and found no evidence of
abuse in the record:
         While [the employer] points us to other cases under
      the Wage Payment Act where the plaintiffs were awarded
      a lower percentage of fees than were awarded in this
      case, it does not otherwise indicate how the attorney fees
      awarded in this case were in error. There is nothing in
      the record to indicate that the county court or the district
      court abused its discretion in awarding a fee greater than
      the minimum 25 percent of the judgment, and we there-
      fore affirm the awards of attorney fees in the county and
      district courts.37
   Schinnerer controls here. PayFlex conceded in district court
that the case raised a novel issue, and it presented no evidence
that the fees were unreasonable. Its sole argument was that
a departure from the statutory minimum was unwarranted
because its position was reasonable and it had not raised multi-
ple defenses apart from its interpretation of the Wage Payment
Act. We reject that argument. Because nothing in the record
shows that the lower courts abused their discretion, we affirm
their awards of attorney fees.

                         CONCLUSION
   We conclude that the appellees’ earned but unused PTO
hours were for vacation leave. Accordingly, the lower courts
did not err in determining that PayFlex was required to pay the
unused PTO hours to the appellees. Nor did the lower courts
err in their awards of attorney fees to the appellees.
                                                      Affirmed.
   Miller-Lerman, J., participating on briefs.

37	
      Id. at 203, 769 N.W.2d at 357.
                        Nebraska Advance Sheets
	                      FISHER v. PAYFLEX SYSTEMS USA	823
	                             Cite as 285 Neb. 808

   Stephan, J., dissenting.
   On the surface, these seem to be relatively simple cases.
The facts are largely undisputed. PayFlex offers its employees
a paid time off (PTO) benefit. They may use all or any part of
this paid leave for vacation, but they are not required to do so
and may use it for other purposes.
   Likewise, the applicable law seems straightforward enough.
In Roseland v. Strategic Staff Mgmt.,1 we held that under the
language of the Wage Payment and Collection Act,2 and in par-
ticular § 48-1229(4), vacation leave provided by an employer
was a fringe benefit and a wage payable to an employee upon
separation. In apparent response to Roseland, the Legislature
amended § 48-1229(4).3 The amendment added a new sentence
which states, “Paid leave, other than earned but unused vaca-
tion leave, provided as a fringe benefit by the employer shall
not be included in the wages due and payable at the time of
separation, unless the employer and the employee . . . have
specifically agreed otherwise.”4 We must presume that the
Legislature, in adopting the amendment, intended to make
some change in the existing law and that we must endeavor
to give some effect thereto.5 When Roseland was decided, the
Wage Payment and Collection Act treated all fringe benefits
as wages which must be paid to an employee upon separation.
The 2007 amendment changed the law by establishing a gen-
eral rule that an employer is not required to pay an employee
for accrued paid leave upon separation in the absence of an
agreement to do so, with a single exception for “earned but
unused vacation leave.”6
   The illusion of simplicity disappears when one attempts
to apply the current law to the facts of these cases. The

 1	
      Roseland v. Strategic Staff Mgmt., 272 Neb. 434, 722 N.W.2d 499 (2006).
 2	
      Neb. Rev. Stat. §§ 48-1228 to 48-1232 (Reissue 1998).
 3	
      See 2007 Neb. Laws, L.B. 255 (now codified at Neb. Rev. Stat.
      § 48-1229(4) (Reissue 2010)).
 4	
      Id.
 5	
      See No Frills Supermarket v. Nebraska Liq. Control Comm., 246 Neb.
822, 523 N.W.2d 528 (1994).
 6	
      § 48-1229(4) (Reissue 2010).
    Nebraska Advance Sheets
824	285 NEBRASKA REPORTS



difficulty stems from two factors. First, the Legislature did
not define the term “vacation leave” as used in the amended
version of § 48-1229(4). Second, PayFlex’s PTO policy
allows employees to use PTO for both vacation and other
purposes, and the reason for the use is at the sole discretion
of the employee. The question is whether this type of accrued
PTO falls within the general rule established by § 48-1229(4)
or the exception in that statute. The problem is that it falls
neatly within neither.
   The majority attempts to resolve this jurisprudential
dilemma by applying the following syllogism: Vacation leave
is not contingent upon an event, and this employer’s paid
time off is not contingent upon an event; thus, this employ-
er’s paid time off is vacation leave. But the majority’s major
premise is flawed. While vacation leave may not be contin-
gent upon an event, it does not logically follow that there
cannot be some other type of leave that also is not contingent
upon an event. And clearly, the language of § 48-1229(4)
permits employers and employees to agree upon paid leave
that is both not contingent upon some event and not vaca-
tion leave.
   The majority reasons that its approach carries out the intent
of the Legislature because unless all accrued PTO is treated
as “unused vacation leave,” the employer would be permit-
ted to circumvent the requirement of § 48-1229(4) that it pay
a separated employee for vacation leave. But the other side
of the coin is that by treating all accrued PTO as vacation
leave simply because vacation is one of the multiple purposes
for which the leave may be used, the majority broadens the
category of paid leave payable upon separation, which is
directly contrary to the Legislature’s intent when it amended
§ 48-1229(4).
   In the absence of clarification by further amendment of
the statute, which I would welcome and invite, there is
no perfect solution to this dilemma. Nevertheless, I would
resolve this case in favor of PayFlex because I believe doing
so most closely carries out the Legislature’s intent when it
amended the Wage Payment and Collection Act in response
to Roseland.
                       Nebraska Advance Sheets
	                     FISHER v. PAYFLEX SYSTEMS USA	825
	                            Cite as 285 Neb. 808

   My analysis starts with the recognition that there is no law
that requires an employer to grant its employees either vaca-
tion time or vacation leave. Instead, because the relationship
between employer and employee is contractual,7 the granting
of vacation time is purely a matter of contract between the
employer and the employee. The fact that PayFlex had no
legal obligation to provide vacation leave, or any form of paid
leave, guides my interpretation of § 48-1229(4). I agree with
the majority that in amending § 48-1229(4), “the Legislature’s
clear intent . . . was to clarify that employers were not required
to pay separating employees any unused paid leave except
vacation leave.” (Emphasis in original.) But the amended stat-
ute is ambiguous because it does not define “vacation leave.”
Because the Legislature clearly meant “vacation leave” to be
an exception to the general rule, and because an employer has
no legal obligation to provide vacation leave at all, I would
define “vacation leave” in § 48-1229(4) very narrowly to mean
leave that may only be used for vacation. I accept the major-
ity’s statement that “vacation” from work is generally under-
stood to mean a paid leave of absence granted to an employee
for rest and relaxation.
   Utilizing this definitional framework, the PayFlex PTO is
not “vacation leave” within the meaning of § 48-1229(4).
Instead, it is a much broader form of paid leave which provides
an employee with flexibility to use PTO for any purpose he or
she chooses, including, but not limited to, taking a vacation,
recovering from surgery, painting a house, repairing a vehicle,
nursing a cold, caring for a parent, taking an adult education
class, or looking for another job. The PayFlex policy expressly
states that earned PTO will not be paid upon separation of
employment. No law prevents PayFlex from structuring its
PTO policy in this way. By doing so, it is not circumventing
any legal obligation to pay “unused vacation leave” because
it has no legal obligation to provide “vacation leave,” and in
my view, it has not done so. It has provided a different type of
paid leave which falls within the general rule of § 48-1229(4),

 7	
      See Meyer v. State Farm Mut. Auto. Ins. Co., 192 Neb. 831, 224 N.W.2d
770 (1975).
    Nebraska Advance Sheets
826	285 NEBRASKA REPORTS



not within the exception. A herd of elephants cannot be fairly
characterized as a herd of zebras simply because one zebra is
traveling with the elephants. By treating multi-purpose PTO
as defined in the PayFlex policy as the equivalent of vacation
leave simply because vacation is one of the purposes for which
it can be used, the majority’s reasoning permits the exception
to swallow the rule.
   Because I would hold that PayFlex’s PTO is not vaca-
tion leave within the meaning of § 48-1229(4), I would find
that the employees were not entitled to recover attorney fees
under § 48-1231. For these reasons, I would reverse the
judgment of the district court in each of these consolidated
cases and remand the causes with directions to reverse the
judgments of the county court and remand with directions
to dismiss.
   Heavican, C.J., and Cassel, J., join in this dissent.



               William Jerry Smith, appellant, v. Mark
                  Chrisman Trucking, Inc., appellee.
                                    ___ N.W.2d ___

                          Filed May 3, 2013.     No. S-12-754.

 1.	 Workers’ Compensation: Appeal and Error. A judgment, order, or award of
      the Workers’ Compensation Court may be modified, reversed, or set aside only
      upon the grounds that (1) the compensation court acted without or in excess of its
      powers; (2) the judgment, order, or award was procured by fraud; (3) there is not
      sufficient competent evidence in the record to warrant the making of the order,
      judgment, or award; or (4) the findings of fact by the compensation court do not
      support the order or award.
  2.	 ____: ____. With respect to questions of law in workers’ compensation cases, an
      appellate court is obligated to make its own determination.
 3.	 Statutes: Legislature: Intent. A legislative act operates only prospectively and
      not retrospectively unless the legislative intent and purpose that it should operate
      retrospectively is clearly disclosed.
 4.	 Statutes: Time. Statutes covering substantive matters in effect at the time of the
      transaction or event govern, not later enacted statutes.
  5.	 ____: ____. Procedural amendments to statutes are ordinarily applicable to pend-
      ing cases, while substantive amendments are not.